DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Joanne Pappas on 03/08/2021.
The application has been amended as follows: 
Claim 3 has been canceled.
Claim 5, line 1, the term “claim 3” has been changed to --claim 1--.
Claim 1 has been amended as follows:
--1. (Currently Amended) [[A razor]] Razor blades for a razor cartridge, each comprising:
a. a first side, an opposing second side, and a cutting edge extending along a length of said razor blade; and 
b. a printed object printed on the first side of the razor blade along the length of said razor blade adjacent to said cutting edge, the printed object including a surface adapted to contact and propping up a skin surface of a user during a normal use of the razor cartridge including the razor blades for minimizing skin bulge, wherein said 
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth razor blades for a razor cartridge, each blade comprising a printed object printed on a surface of the blade which is adapted to contact and propping up a skin surface of a user during a normal use for minimizing skin bulge, wherein said printed object comprises a plurality of solid objects of one or more printed dots, and wherein one of said plurality of razor blades has a larger printed object than any adjacent blade.
For example, Sonnenberg (2014/0360021) teaches razor blades for a razor cartridge, each comprising a printed object 62 printed on a surface of the blade.
However, Sonnenberg does not teach the printed object adapted to contact and propping up a skin surface of a user during a normal use for minimizing skin bulge, wherein said printed object comprises a plurality of solid objects of one or more printed dots, and wherein one of said plurality of razor blades has a larger printed object than any adjacent blade. The printed object in Sonnenberg forms a lubricant coating instead of propping up a skin of a user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724